Citation Nr: 1009218	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for status post arthrotomy, right knee with 
degenerative arthritis prior to March 26, 2009.

2.  Entitlement to a disability rating greater than 20 
percent for status post arthrotomy, right knee with 
degenerative arthritis beginning March 26, 2009.

3.  Entitlement to a disability rating greater than 20 
percent for lower back pain secondary to lumbar degenerative 
disc disease.  

4.  Entitlement to a disability rating greater than 10 
percent for degenerative changes, left knee.

5.  Entitlement to a disability rating greater than 10 
percent for residuals, fractured left ribs, with history of 
left pneumothorax.  

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hiatus hernia (claimed as ulcer and swallowing 
problem).
7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for positive tuberculosis (TB) test.  

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for dysthymic disorder.

9.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
residuals, fractured left ribs, with history of left 
pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
August 1998.  His service from February 1984 to August 1997 
has been deemed to be under honorable conditions and his 
service from September 1997 to August 1998 has been deemed to 
be under dishonorable conditions.       

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada which, in part, continued the Veteran's 
previously assigned disability ratings for his service-
connected disabilities and found that he had failed to submit 
new and material evidence to reopen a previously denied claim 
of entitlement to service connection for hiatus hernia.  By 
rating decision dated in July 2009, the RO increased the 
Veteran's disability rating for the right knee from 10 
percent to 20 percent with an effective date of March 26, 
2009, the date of a recent VA examination.  However, the 
Veteran's appeal for a higher rating, both before and after 
March 26, 2009, remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Videoconference hearing in September 
2009.  A transcript of this proceeding is associated with the 
claims file.  

The issues of entitlement to increased ratings for status 
post arthrotomy of the right knee with degenerative 
arthritis, lower back pain secondary to lumbar degenerative 
disc disease, degenerative changes of the left knee, 
residuals of fractured left ribs with history of left 
pneumothorax and entitlement to service connection for hiatus 
hernia (claimed as ulcer and swallowing problem) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During the September 2009 Board hearing the Veteran 
indicated that he wished to withdraw his appeals concerning 
the issues of whether new and material evidence has been 
submitted to reopen a previously denied claims of entitlement 
to service connection for positive TB test and dysthymic 
disorder and entitlement to service connection for COPD as 
secondary to service-connected residuals, fractured left 
ribs, with history of left pneumothorax.

2.  The RO denied service connection for hiatus hernia in a 
March 2001 rating decision.  While the Veteran submitted a 
notice of disagreement as to this decision he did not perfect 
an appeal.    

3.  The March 2001 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim for hiatus 
hernia in November 2005. 

4.  Evidence received since the March 2001 rating decision 
regarding the Veteran's claim for service connection for 
hiatus hernia is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran concerning the issues of whether new and material 
evidence has been submitted to reopen a previously denied 
claims of entitlement to service connection for positive TB 
test and dysthymic disorder and entitlement to service 
connection for COPD as secondary to service-connected 
residuals, fractured left ribs, with history of left 
pneumothorax are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The March 2001 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

3.  New and material evidence has been submitted since the 
March 2001 rating decision and the claim of entitlement to 
service connection for hiatus hernia is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current hiatus hernia is related to his service with the 
United States Army from February 1984 to August 1997.  
Specifically, he contends that he began having problems with 
an ulcer and swallowing during military service and was 
diagnosed with a hiatus hernia shortly after military 
service.  

Withdrawn Issues

During the September 2009 Board hearing, the Veteran 
indicated that he wished to withdraw his appeals concerning 
the issues of whether new and material evidence has been 
submitted to reopen a previously denied claims of entitlement 
to service connection for positive TB test and dysthymic 
disorder and entitlement to service connection for COPD as 
secondary to service-connected residuals, fractured left 
ribs, with history of left pneumothorax.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. § 20.202.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
The Veteran has properly withdrawn his appeal concerning the 
issues regarding whether new and material evidence has been 
submitted to reopen a previously denied claims of entitlement 
to service connection for positive TB test and dysthymic 
disorder and entitlement to service connection for COPD as 
secondary to service-connected residuals, fractured left 
ribs, with history of left pneumothorax.  Accordingly, the 
Board does not have jurisdiction to review these issues and 
they are dismissed.

Hiatus Hernia

The Veteran submitted an original claim for service 
connection for swallowing problems and an ulcer in August 
1998.  He was afforded a VA examination in December 2000 
which showed a hiatus hernia.  The RO denied service 
connection for a hiatus hernia (claimed as ulcer and 
swallowing problem) in a March 2001 rating decision, finding 
that while there was evidence of digestive problems during 
the Veteran's military service these problems occurred during 
the Veteran's dishonorable period of military service and 
were attributed to the Veteran's nonservice-connected 
psychiatric disorder.  The RO also noted that there was no 
medical evidence of a hiatus hernia until the post-service 
December 2000 VA examination.  Although the RO provided 
notice of this denial and the Veteran submitted a notice of 
disagreement, the Veteran did not perfect an appeal.  
Therefore, the RO's decision of March 2001 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  

The Veteran submitted a second claim for service connection 
for hiatus hernia in November 2005 and by rating decision 
dated in September 2006 the RO denied service connection for 
hiatus hernia once again, finding that the Veteran had failed 
to submit new and material evidence to reopen a previously 
denied claim.  The Veteran submitted a notice of disagreement 
as to this decision and thereafter timely appealed.  

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.

The evidence of record at the time of the March 2001 rating 
decision included the Veteran's service treatment records, 
which showed that the Veteran complained of problems 
swallowing for the past six to eight years during an August 
1997 examination.  The Veteran was treated for dyspepsia and 
diarrhea in approximately 1998 which was thought to be 
related to stress involving the Veteran's military career and 
personal family problems.  Also of record was a VA 
examination report dated in December 2000 which showed a 
history of difficulty swallowing liquids and solids, 
generally in the upper esophagus, for the last ten years.  He 
denied any nausea, vomiting, hematemesis, rectal bleeding, or 
hematochezia.  He took no medication for this problem.  An 
upper gastrointestinal endoscopy revealed normal duodenum, 
normal stomach, and a small hiatus hernia.  

The evidence of record since the March 2001 rating decision 
includes the Veteran's testimony at the September 2009 Board 
hearing.  During this hearing the Veteran testified that he 
was first diagnosed with hiatus hernia in 1997, during his 
period of honorable military service.  The Veteran also 
testified that his hiatus hernia has been bothering him since 
he left military service.

Upon review of the record, the Board finds that evidence 
received since the March 2001 rating decision is new and 
material.  Specifically, the Veteran's testimony that he was 
first diagnosed with hiatus hernia in 1997, during his period 
of honorable military service and that his hiatus hernia has 
been bothering him since he left military service.  This 
testimony was not of record at the time of the March 2001 
rating decision and raise a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.


ORDER

The appeal concerning whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for positive TB test is 
dismissed.  

The appeal concerning whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for dysthymic disorder is 
dismissed.

The appeal concerning entitlement to service connection for 
COPD as secondary to service-connected residuals, fractured 
left ribs, with history of left pneumothorax is dismissed.

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for hiatus hernia, 
the claim is reopened.  To this extent, the appeal is 
granted.




REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for hiatus hernia.  
After further development, the AMC/RO must readjudicate the 
claim on a de novo basis.

The Veteran was previously afforded a VA examination for his 
stomach complaints in December 2000.  This examination report 
showed a history of difficulty swallowing liquids and solids, 
generally in the upper esophagus, for the last ten years.  He 
denied any nausea, vomiting, hematemesis, rectal bleeding, or 
hematochezia.  He took no medication for this problem.  An 
upper gastrointestinal endoscopy revealed normal duodenum, 
normal stomach, and a small hiatus hernia.    Service 
treatment records also show that the Veteran complained of 
problems swallowing for the past six to eight years during an 
August 1997 examination.  Subsequently, the Veteran was 
treated for dyspepsia and diarrhea which was thought to be 
related to the Veteran's psychiatric problems at the time.  

While the Veteran was afforded a VA examination for his 
hiatus hernia in December 2000, the examiner failed to opine 
whether or not there was a nexus between the Veteran's 
current hiatus hernia and military service.  Thus, on remand 
an examination and opinion are required.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Also, during the September 2009 Board hearing it was noted 
that there were outstanding VA treatment records from 
"Central Clinic" as the most recent records associated in 
the claims filed were dated in July 2009.  It was also noted 
that there may be outstanding treatment records from Michael 
Callahan Hospital at Dulles Air Force Base.  These treatment 
records should be obtained on remand.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).
 
Finally, the Veteran was last afforded a VA orthopedic 
examination in March 2009.  Furthermore, during the September 
2009 Board hearing the Veteran testified that his orthopedic 
disabilities are significantly worse than expressed in the 
March 2009 VA examination.  Based on the Veteran's assertion 
the Board finds another examination is warranted.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from 
July 2009 to the present and all outstanding 
treatment records from Michael Callahan 
Dulles Air Force Base.  If these records are 
unobtainable, a negative reply must be noted 
in writing and associated with the claims 
folder.

2.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature 
and likely etiology of his hiatus hernia.  All 
indicated testing in this regard should be 
performed and the claims folder should be made 
available to the examiner for review.  

Based on the examination and review of the 
record, the examiner is requested to express 
an opinion as to the whether it is at least 
as likely as not that the Veteran's hiatus 
hernia is the result of disease or injury in 
service to include the Veteran's complaints 
of difficulty swallowing during the August 
1997 examination.  Complete rationale for 
all opinions expressed must be provided.

3.  Schedule the Veteran for an appropriate VA 
examination to identify the current level of 
impairment resulting from his service-
connected orthopedic disorders.  The claims 
folder must be made available to the examiner 
for review in connection with the examination.  
All necessary tests, including range of motion 
testing, should be conducted.  

The examiner should identify and describe in 
detail all residuals attributable to the 
Veteran's service-connected orthopedic 
disorders.  

4.  After all development is complete, 
review the evidence in its entirety and 
readjudicate the claim.   If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


